DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The indicated allowability of claims 2 and 4 is withdrawn in view of the newly discovered reference(s) to Ebiko.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (EP 2077192, of record).
As best depicted in Figure 1, Ebiko is directed to a tire construction comprising a carcass 4, a pair of belt layers 5 (claimed inclined belt layers), a circumferential cord layer 8, a pair of sidewalls 7, a tread 6, and a plurality of circumferential grooves 61,62.  With specific respect to cord layer 8, see the annotated figure below.

    PNG
    media_image1.png
    609
    504
    media_image1.png
    Greyscale


In such an instance, an average cord density from a tire centerline to an axially outer end of land portion 64 (right side of tire) is (a) greater than an average cord density in the regions outward of land portion 64 on a first side and (b) greater than an average cord density of the entire region on a second side of the tire (to the left of the tire centerline).  In particular, (b) is satisfied since the high rigidity region identified above only includes a single groove (under 
With further respect to the low and high rigidity regions, a low rigidity region on the left side (not shown) has a greater dimension than a low rigidity region on the right side.  This corresponds with a ratio D1/D2 greater than 2.0 as required by the claims (based on the left side being equal to half of the width of the circumferential cord layer and a low rigidity on the right side being less than one-half of a half width of the circumferential cord layer).  Additionally, an axial dimension of the high rigidity region (from tire centerline to axially inner end of groove 62) is slightly greater than 0.25 times an overall tread width (which is approximately equal to the width of the circumferential cord layer- corresponds with W2/W1 ratio).  
Ebiko, however, simply states that belt layer 5 includes a cross-ply structure in which fiber directions of layers 51 and 52 intersect with each other (Paragraph 13).  While Ebiko is completely silent with respect to the exact cord angle, the claimed values of at least 30 degrees are extremely well known and conventional and consistent with those that are extensively used in modern day tire belt designs.  For example, belt layers are commonly described with cord angles between 10 and 70 degrees, more preferably 10 to 40 degrees.  One of ordinary skill in 
Lastly, regarding claim 1, groove widths between 4 mm and 10 mm are consistent with well-known and conventional tread designs in a wide variety of tire constructions.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the grooves of Ebiko with conventional dimensions, such as those required by the claims.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,235,620. Although the claims at issue are not identical, they are not patentably distinct from each other because groove widths between 4 mm and 10 mm are consistent with well-known and conventional tread designs in a wide variety of tire constructions.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the grooves of US ‘620 with conventional dimensions, such as those required by the claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 10, 2022